DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 05/16/2022 is acknowledged.
Applicant has overcome the following rejections by virtue of the amendment or cancellation of the claims and/or persuasive remarks: the objection to claim 1 has been withdrawn.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			None
Amended claims: 				1, 12
New claims: 					None
Claims currently under consideration:	1-20
Currently rejected claims:			1-20
Allowed claims:				None

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6, 12, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially all" in claims 1 and 12 is a relative term which renders the claims indefinite.  The term "substantially all" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The meaning of the term “cook” as used in claims 6 and 14 is not defined by the claims or the specification; therefore, the claim is indefinite.  For the purpose of this examination, the term will be interpreted as meaning the denaturation of protein.

Claim Rejections - 35 USC § 102
Claims 1, 3, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempien (US 2019/0029286) as evidenced by FSI (“Pasteurization”, 2018, Food Source Information, https://web.archive.org/web/20180628151625/http://fsi.colostate.edu:80/faq/pasteurization/; previously cited).
Regarding claim 1, Stempien teaches a method of making a fermented beverage (corresponding to fermented malt product [0014]) comprising: determining a desired alcohol content for the fermented beverage (corresponding to the fermented malt product may have any desired alcohol concentration); flash pasteurizing the fermented beverage to kill any remaining yeast used for fermenting the fermented beverage; and carbonating the fermented beverage [0016].  Since flash pasteurization (corresponding to HTST) involves rapid cooling of the pasteurized product as evidenced by FSI (page 2, paragraph 2), Stempien teaches rapid chilling following flash pasteurization.  Although Stempien does not teach that the method is for “preserving a flavor profile of a fermented beverage” as claimed, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  In the present instance, the method of Stempien is capable of preserving a flavor profile of a fermented beverage as claimed since it teaches the method steps recited by the claim.
Regarding claim 3, Stempien teaches the invention as described above in claim 1, including that flash pasteurizing the fermented beverage terminates the fermentation process [0016].
Regarding claim 9, Stempien teaches the invention as described above in claim 1, including flash pasteurizing the fermented beverage [0016].  Since flash pasteurization involves maintain the fermented beverage at a temperature of 161°F for 15 seconds as evidenced by FSI (page 1, row regarding “HTST”), which falls within the claimed temperature and time range, Stempien teaches flash pasteurization of the fermented beverage as claimed.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempien (US 2019/0029286).
Regarding claim 12, Stempien teaches a method of making a fermented beverage (corresponding to fermented malt product [0014]) comprising: fermenting a beverage base (corresponding to fermenting wort); determining that the fermented beverage base has achieved a desired alcohol content (corresponding to the fermented malt product may have any desired alcohol concentration); flash pasteurizing the beverage base to kill any remaining yeast used for fermenting the fermented beverage; and carbonating the fermented beverage [0016].  Although Stempien does not teach that the method is for “controlling an alcohol content in a beverage” as claimed, statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02, §2112.02 and 2114-2115.  In the present instance, the method of Stempien is capable of controlling an alcohol content in a beverage as claimed since it teaches the method steps recited by the claim.

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempien (US 2019/0029286) as applied to claim 12 above, as evidenced by Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172).
Regarding claim 18, Stempien teaches the invention as described above in claim 12, including fermenting the beverage base using yeast [0016].  Since Stempien teaches beverage base is wort [0016] and wort naturally contains lactic acid bacteria are used for fermentation as evidenced by Bokulich (page 166, column 1, paragraph 3), Stempien teaches that fermenting the beverage base includes generating lactic acid bacteria within the beverage base as claimed.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stempien (US 2019/0029286) as applied to claim 12 above, as evidenced by FSI (“Pasteurization”, 2018, Food Source Information, https://web.archive.org/web/20180628151625/http://fsi.colostate.edu:80/faq/pasteurization/; previously cited).
Regarding claim 20, Stempien teaches the invention as described above in claim 12, including flash pasteurizing the fermented beverage [0016].  Since flash pasteurization involves maintain the fermented beverage at a temperature of 161°F for 15 seconds as evidenced by FSI (page 1, row regarding “HTST”), which falls within the claimed temperature and time range, Stempien teaches flash pasteurization of the fermented beverage as claimed.

Claim Rejections - 35 USC § 103
Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 5,132,122; previously cited) as evidenced by Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited), FSI (“Pasteurization”, 2018, Food Source Information, https://web.archive.org/web/20180628151625/http://fsi.colostate.edu:80/faq/pasteurization/; previously cited), and Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172).
Regarding claim 1, Hori teaches a method of preserving a flavor profile of a fermented beverage (corresponding to the lactic acid bacteria drink not having deteriorated characteristic kefir flavor) (column 4, lines 28-34) comprising: determining a desired alcohol content for the fermented beverage (column 3, lines 45-49); and pasteurizing the fermented beverage (column 3, lines 54-55).  Although Hori exemplifies a different method of pasteurization after fermentation (column 4, lines 18-20), it also teaches flash pasteurization (corresponding to HTST) (column 3, lines 20-22).  Since HTST involves rapid cooling of the pasteurized product as evidenced by FSI (page 2, paragraph 2) and HTST kills most yeasts as evidenced by Sfakianakis (page 179, paragraph 2), Hori teaches that flash pasteurization kills most of the yeast used for fermenting the fermented beverage and that rapid chilling follows flash pasteurization.  Since Hori discloses that the beverage is fermented using yeast [0016] and yeast fermentation produces carbon dioxide as evidenced by Bokulich (page 160, column 1, paragraph 3), Hori discloses that the beverage is carbonated during fermentation.  Although Hori teaches carbonating the beverage during fermentation whereas claim 1 recites the carbonation step after fermentation, flash pasteurization, and chilling has occurred, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). MPEP 2144.04.IV(C).  
Regarding claim 2, Hori teaches the invention as disclosed above in claim 1, including the desired alcohol content is 0.1-1.5% alcohol (column 3, lines 51-53), which overlaps the claimed alcohol content.   
Regarding claim 4, Hori teaches the invention as disclosed above in claim 1, including the fermented beverage contains lactic acid bacteria (column 1, line 6), wherein flash pasteurizing the fermented beverage does not kill at least a portion of the lactic acid bacteria since HTST kills pathogens, vegetative bacteria, yeast, and molds as evidenced by Sfakianakis (page 179, paragraph 2), which does not include the type of lactic acid bacteria on the kefir grains used to produce the beverage of Hori (column 1, lines 31-35).
Regarding claim 5, Hori teaches the invention as disclosed above in claim 4, including flash pasteurizing the fermented beverage does not kill a majority of the lactic acid bacteria since HTST kills pathogens, vegetative bacteria, yeast, and molds as evidenced by Sfakianakis (page 179, paragraph 2), which does not include the type of lactic acid bacteria on the kefir grains used to produce the beverage of Hori (column 1, lines 31-35).
Regarding claim 6, Hori teaches the invention as disclosed above in claim 1, including the fermented beverage includes a fermented dairy-based beverage (column 3, lines 12-16), wherein flash pasteurization of the beverage does not cook the fermented beverage (corresponding to little to no serum proteins are denatured during HTST), as evidenced by Sfakianakis (page 179, paragraph 2).
Regarding claim 7, Hori teaches the invention as disclosed above in claim 6, including the fermented beverage is a fermented acid whey (corresponding to whey) (column 3, lines 12-16).
Regarding claim 8, Hori teaches the invention as disclosed above in claim 6, including HTST pasteurization (column 3, lines 20-22) of a dairy-based beverage (column 3, lines 12-13) prevents spoiling of the dairy-based beverage (corresponding to prolong the shelf life) (column 4, lines 15-16) and that rapid chilling is a part of HTST as evidenced by FSI (page 2, paragraph 2).  Since rapid chilling is part of HTST pasteurization, Hori teaches that rapid chilling prevents spoiling of the dairy-based beverage.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 5,132,122; previously cited) as evidenced by Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited), FSI (“Pasteurization”, 2018, Food Source Information, https://web.archive.org/web/20180628151625/http://fsi.colostate.edu:80/faq/pasteurization/; previously cited), and Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172) as applied to claim 1 above, in view of Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited).
Regarding claim 10, Hori teaches the invention as disclosed above in claim1, including HTST pasteurization (column 3, lines 20-22) of a dairy-based beverage (column 3, lines 12-13) and that rapid chilling is a part of HTST as evidenced by FSI (page 2, paragraph 2).  It does not teach that rapidly chilling the beverage includes rapidly chilling the fermented beverage to a temperature of about 45°F.  
However, Sfakianakis teaches a method of cooling a fermented dairy product (page 183, paragraph 3) such as a drinking yogurt (page 177, paragraph 2) which involves rapidly chilling the product to less than 68°F (corresponding to 20°C) (page 183, paragraph 3), which overlaps the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Hori to include rapidly chilling the fermented beverage as taught by Sfakianakis.  Since Hori teaches HTST pasteurization of a fermented dairy-based beverage and rapid chilling is a part of HTST, a skilled practitioner would have been motivated to consult an additional reference such as Sfakianakis in order to determine a suitable method of rapidly chilling a fermented dairy-based beverage, thereby rendering the claimed method obvious.
Regarding claim 11, Sfakianakis teaches the method further comprising subsequently chilling the fermented beverage to a temperature of 41°F (corresponding to 5°C) (page 183, paragraph 3).

Claims 12-14, 17, and 19 are rejected under 35 U.S.C. 103 being unpatentable over Hori (US 5,132,122; previously cited) as evidenced by Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited) and Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172).
Regarding claim 12, Hori teaches a method for controlling alcohol content in a beverage (corresponding to when the desired level of ethanol is achieved, fermentation is ceased) (column 3, lines 45-49) comprising: fermenting a beverage base (column 3, lines 12-13); determining that the fermented beverage base has achieved a desired alcohol content (column 3, lines 45-49); and pasteurizing the fermented beverage (column 3, lines 54-55).  Although Hori exemplifies a particular method of pasteurization after fermentation (column 4, lines 18-20), it also teaches flash pasteurization (corresponding to HTST) (column 3, lines 20-22).  Since HTST kills most yeasts as evidenced by Sfakianakis (page 179, paragraph 2), Hori teaches that flash pasteurization kills most of the yeast used for fermenting the fermented beverage.   Since Hori discloses that the beverage is fermented using yeast [0016] and yeast fermentation produces carbon dioxide as evidenced by Bokulich (page 160, column 1, paragraph 3), Hori discloses that the beverage is carbonated during fermentation.  Although Hori teaches carbonating the beverage during fermentation whereas claim 1 recites the carbonation step after fermentation, flash pasteurization, and chilling has occurred, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). MPEP 2144.04.IV(C). 
Regarding claim 13, Hori teaches the invention as disclosed above in claim 12, including the beverage base includes acid whey (corresponding to whey) (column 3, lines 12-16).
Regarding claim 14, Hori teaches the invention as disclosed above in claim 13, including flash pasteurization of the beverage does not cook the acid whey (corresponding to little to no serum proteins are denatured during HTST), as evidenced by Sfakianakis (page 179, paragraph 2).
Regarding claim 17, Hori teaches the invention as disclosed above in claim 12, including the desired alcohol content is 0.1-1.5% alcohol (column 3, lines 51-53), which overlaps the claimed alcohol content.
Regarding claim 19, Hori teaches the invention as disclosed above in claim 12, including flash pasteurizing the fermented beverage does not kill at least a portion of the lactic acid bacteria since HTST kills pathogens, vegetative bacteria, yeast, and molds as evidenced by Sfakianakis (page 179, paragraph 2), which does not include the type of lactic acid bacteria on the kefir grains used to produce the beverage of Hori (column 1, lines 31-35).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hori (US 5,132,122; previously cited) as evidenced by Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited) and Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172) as applied to claim 12 above, in view of  Sfakianakis (Sfakianakis, P., Constatnina, T., “Conventional and Innovative Processing of Milk for Yogurt Manufacture: Development of Texture and Flavor: A Review”, 2014, Foods, vol. 3, pages 176-193; previously cited), and evidenced by FSI (“Pasteurization”, 2018, Food Source Information, https://web.archive.org/web/20180628151625/http://fsi.colostate.edu:80/faq/pasteurization/; previously cited).
Regarding claim 15, Hori teaches the invention as disclosed above in claim 12, including flash pasteurization (corresponding to HTST) (column 3, lines 20-22).  Since HTST involves rapid cooling of the pasteurized product as evidenced by FSI (page 2, paragraph 2), Hori teaches that rapid chilling follows flash pasteurization.  It does not teach rapidly chilling the fermented beverage to a temperature of about 45°F.  
However, Sfakianakis teaches a method of cooling a fermented dairy product (page 183, paragraph 3) such as a drinking yogurt (page 177, paragraph 2) which involves rapidly chilling the product to less than 68°F (corresponding to 20°C) (page 183, paragraph 3), which overlaps the claimed temperature range.
It would have been obvious for a person of ordinary skill in the art to have modified the method of Hori to include rapidly chilling the fermented beverage as taught by Sfakianakis.  Since Hori teaches HTST pasteurization of a fermented dairy-based beverage and rapid chilling is a part of HTST, a skilled practitioner would have been motivated to consult an additional reference such as Sfakianakis in order to determine a suitable method of rapidly chilling a fermented dairy-based beverage, thereby rendering the claimed method obvious.
Regarding claim 16, Sfakianakis teaches the method further comprising subsequently chilling the fermented beverage to a temperature of 41°F (corresponding to 5°C) (page 183, paragraph 3).

Double Patenting
Claims 12 and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14 and 16 of co-pending Application No. 17/078,734 (reference application) in view of Bokulich (Bokulich, N.A., Bamforth, C.W., “The Microbiology of Malting and Brewing”, 2013, Microbiology and Molecular Biology Reviews, vol. 77, no. 2, pages 157-172). Although the claims at issue are not identical, they are not patentably distinct from each other because co-pending claim 14 requires all the limitations of instant claim 12 and co-pending claim 16 requires all the limitations of instant claim 17, excluding carbonating the beverage.  However, since yeast fermentation produces carbon dioxide as evidenced by Bokulich (page 160, column 1, paragraph 3), a beverage produced by the method of the co-pending claims will be carbonated, thereby rendering the claims obvious. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Claim Objections: Applicant amended claim 1 to fully address the objection and therefore, the objection is withdrawn.

Claim Rejections – 35 U.S.C. §112(b) of claims 1 , 6, 12, and 14: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that a person of ordinary skill in the art would readily appreciate the requisite degree and be capable of fully appreciating the scope of the invention when considering the term “substantially all” in view of the specification.  Applicant pointed to [0029] and [0031] pf the present specification as indicating that killing substantially all of the yeast used for fermenting the beverage base may prevent further fermentation and the consequential generation of alcohol so that the desired alcohol content is achieved in the fermented beverage (Applicant’s Remarks, page 5, paragraph 4- page 6, paragraph 1).
However, Examiner points out that, although the present specification discloses killing substantially all of the yeast to prevent fermentation (i.e., defining the term “substantially all” by the amount of killed yeast necessary to cease fermentation), claims 1 and 12 do not require fermentation to be terminated, especially in light of claim 3 which is the only claim that requires flash pasteurization to terminate the fermentation process.  Since claims 1 and 12 do not require fermentation to be terminated, a skilled practitioner could not readily recognize the amount of yeast that is encompassed by the term “substantially all” in view of the present specification or present claims.  Since the term “substantially all” is still indefinite, the rejections of claims 1 and 12 are maintained as written herein.
Applicant argued that a person of ordinary skill in the art would readily appreciate the requisite degree and be capable of fully appreciating the scope of the invention when considering the term “cook” in view of the specification.  Applicant pointed to [0032] and [0033] of the present specification as indicating that cooking the fermented dairy beverage may significantly alter the flavor of the beverage and as such, the time and temperature of the flash pasteurization process are selected to avoid substantially altering the flavor profile of the beverage (Applicant’s Remarks, page 6, paragraph 2 – page 7, paragraph 1).
However, Examiner points out that, although the present specification discloses flash pasteurizing the beverage at a low temperature and/or amount of time to avoid substantially cooking the beverage which can significantly alter the flavor profile of the beverage (i.e., defining the term “cook” by the amount of heat and/or time needed to cause a significant change of the flavor profile of the beverage), neither the present specification nor the present claims define the level of “cook” that is necessary to cause a significant change of the flavor profile of the beverage.  Since the term “cook” is still indefinite, the rejections of claims 6 and 14 are maintained as written herein.

Claim Rejections – 35 U.S.C. §102/103 of claims 1-9 over Hori as evidenced by Sfakianakis and FSI; claims 12-14 and 17-20 over Hori as evidenced by Sfakianakis; 35 U.S.C. § 103 of claims 10-11 over Hori as evidenced by Sfakianakis and FSI; claims 15-16 over Hori as evidenced by Sfakianakis, in view of Sfakianakis and as evidenced by FSI: Applicant’s arguments have been fully considered and are considered moot.
Applicant amended claims 1 and 12 to include a step of carbonated the fermented beverage in the claimed methods.  Applicant argued that the cited references do not disclose or suggest the combination of features recited by amended claims 1 and 12 (Applicant’s Remarks, page 7, paragraph 4 – page 9, paragraph 3).
However, as described above in the rejections of claims 1 and 12, Hori discloses that the beverage is fermented using yeast [0016] and yeast fermentation produces carbon dioxide as evidenced by Bokulich (page 160, column 1, paragraph 3), Hori discloses that the beverage is carbonated during fermentation.  Although Hori teaches carbonating the beverage during fermentation whereas claims 1 and 12 recite the carbonation step after fermentation and flash pasteurization (and chilling in the case of amended claim 1) has occurred, the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results”.  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946). MPEP 2144.04.IV(C).  Also, in the new grounds of rejection necessitated by the amendment of claims 1 and 12, Stempien teaches a method of making a fermented beverage (corresponding to fermented malt product [0014]) comprising carbonating the fermented beverage after fermentation and flash pasteurization as claimed [0016].  Since the newly cited Stempien reference anticipates the features of amended claims 1 and 12 in new grounds of rejections and the disclosure of Hori renders claims 1 and 12 obvious, Applicant’s arguments are moot and the rejections of the claims stand as written herein. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847. The examiner can normally be reached Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
/KELLY P KERSHAW/Examiner, Art Unit 1791